Name: Commission Regulation (EC) No 833/2003 of 14 May 2003 amending Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the milk and milk products sector
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  trade policy
 Date Published: nan

 Avis juridique important|32003R0833Commission Regulation (EC) No 833/2003 of 14 May 2003 amending Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the milk and milk products sector Official Journal L 120 , 15/05/2003 P. 0018 - 0019Commission Regulation (EC) No 833/2003of 14 May 2003amending Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the milk and milk products sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Commission Regulation (EC) No 509/2002(2), and in particular Article 26(3) and Article 31(14) thereof,Whereas:(1) Council Decisions 2003/298/EC(3) and 2003/299/EC(4) concluding protocols adjusting the trade aspects of the Europe Agreements establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic and the Slovak Republic, respectively, of the other part, include provisions on concessions in the form of reciprocal tariff quotas involving the abolition of Community refunds on certain products.(2) In order to avoid disrupting trade with these countries and guarantee that the products concerned are exported without refunds, specific arrangements for the issue of licences to these countries should be drawn up as soon as possible. To that end, the provisions applying by virtue of Article 20b of Commission Regulation (EC) No 174/1999(5), as last amended by Regulation (EC) No 754/2003(6), and Commission Regulation (EC) No 1369/2002 of 26 July 2002 derogating from Article 31(10) of Council Regulation (EC) No 1255/1999 as regards proof of arrival at destination in the case of differentiated refunds and laying down detailed rules for the application of the lowest export refund rate for certain milk products(7), should be extended to the Czech Republic and the Slovak Republic.(3) Regulation (EC) No 174/1999 should be amended accordingly.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Annex VIII to Regulation (EC) No 174/1999 is replaced by the Annex hereto.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.It shall apply from 16 May 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 May 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 22.3.2002, p. 15.(3) OJ L 107, 30.4.2003, p. 12.(4) OJ L 107, 30.4.2003, p. 36.(5) OJ L 20, 27.1.1999, p. 8.(6) OJ L 107, 30.4.2003, p. 5.(7) OJ L 198, 27.7.2002, p. 37.ANNEX"ANNEX VIIIApplication of Article 20b of Regulation (EC) No 174/1999>TABLE>X= Article 20b applies."